EXHIBIT 10.2

SECOND AMENDMENT TO CONVERTIBLE SENIOR SUBORDINATED NOTE

PURCHASE AGREEMENT

This SECOND AMENDMENT TO CONVERTIBLE SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT
(this “Amendment”), made and entered into as of November 6, 2007, is by and
between Tecstar Automotive Group, Inc. (f/k/a Starcraft Corporation), an Indiana
corporation (the “Company”), and Whitebox Convertible Arbitrage Partners L.P.,
Whitebox Hedged High Yield Partners L.P., Pandora Select Partners L.P. and
Whitebox Intermarket Partners L.P. (collectively, the “Purchasers”).

RECITALS

1. The Purchasers and the Company entered into a Convertible Senior Subordinated
Note Purchase Agreement dated as of July 12, 2004, as amended by a First
Amendment to Note Purchase Agreement dated as of January 31, 2007 (as so
amended, the “Note Purchase Agreement”); and

2. The Company desires to amend certain provisions of the Note Purchase
Agreement, and the Purchasers has agreed to make such amendments, subject to the
terms and conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Note Purchase
Agreement, unless the context shall otherwise require.

Section 2. Amendments. The Note Purchase Agreement is hereby amended as follows:

2.1 Financial Covenants. Section 7.6(a) of the Note Purchase Agreement is
amended by amending subsection (xxii) thereof to read in its entirety as
follows:

(xxii) “Senior Indebtedness” of Quantum and its subsidiaries means the principal
of, premium (if any) and accrued and unpaid interest on (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization of Quantum or any subsidiary, regardless of whether or not a
claim for post-filing interest is allowed in such proceedings) and fees and
other amounts owing in respect of, Bank Indebtedness and all



--------------------------------------------------------------------------------

other Indebtedness of Quantum and its subsidiaries whether outstanding on the
Closing Date or thereafter Incurred, if in the instrument creating or evidencing
the same or pursuant to which the same is outstanding it is provided that such
obligations are superior in right of payment to the Senior Subordinated
Indebtedness; provided, however, that in any case, Senior Indebtedness shall not
include (a) any obligation of Quantum or any subsidiary to another subsidiary of
Quantum, (b) any liability for federal, state, local or other taxes owed or
owing by Quantum or any subsidiary, (c) any accounts payable or other liability
to trade creditors arising in the ordinary course of business (including
Guarantees thereof or instruments evidencing such liabilities), (d) any
Indebtedness or obligation of Quantum or a subsidiary (and any accrued and
unpaid interest in respect thereof) that by its terms is subordinated or junior
in right of payment to any other Indebtedness or obligation of Quantum or a
subsidiary, including any Senior Subordinated Indebtedness, (e) any obligations
with respect to any Capital Stock, (f) any obligations not secured by assets of
Quantum or any subsidiary, or (g) any amounts owing by Tecstar Automotive Group,
Inc. to WB QT, LLC pursuant to that certain promissory tnoe dated as of
November 6, 2007 in the original principal amount of $5,000,000, and any other
notes executed by Tecstar Automotive Group, Inc. in favor of WB QT, LLC in an
amount up to[$10,000,000] in the aggregate.

Section 3. Effectiveness of Amendments. The amendments contained in this
Amendment shall become effective upon execution and delivery by the Company of
the Amendment.

Section 4. Representations, Warranties, Authority, No Adverse Claim.

4.1 Reassertion of Representations and Warranties, No Default. The Company
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) except as set forth in any SEC Reports since the Closing
Date, all of the representations and warranties contained in the Note Purchase
Agreement are true, correct and complete in all material respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Note Purchase Agreement and except to the extent such
representations and warranties specifically refer to a prior date in which case
such representations and warranties shall have been true, correct and complete
as of such prior date, and (b) there will exist no Event of Default under the
Note Purchase Agreement as amended by this Amendment on such date which has not
been waived by the Purchasers.

4.2 Authority, No Conflict, No Consent Required. The Company represents and
warrants that the Company has the power and legal right and authority to enter
into the Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Amendment Documents and other agreements and
documents executed and delivered by the Company in connection herewith or
therewith by proper corporate action, and none of the Amendment Documents nor
the agreements contained herein or therein contravenes or constitutes a default
under any agreement, instrument or indenture to which the Company is a party or
a signatory or a provision of the Company’s Articles

 

- 2 -



--------------------------------------------------------------------------------

of Incorporation, Bylaws or any other agreement or requirement of law, or result
in the imposition of any Lien on any of its property under any agreement binding
on or applicable to the Company or any of its property except, if any, in favor
of the Purchasers. The Company represents and warrants that no consent, approval
or authorization of or registration or declaration with any person, including
but not limited to any governmental authority, is required in connection with
the execution and delivery by the Company of the Amendment Documents or other
agreements and documents executed and delivered by the Company in connection
therewith or the performance of obligations of the Company therein described,
except for those which the Company has obtained or provided and as to which the
Company has delivered certified copies of documents evidencing each such action
to the Purchasers.

4.3 No Adverse Claim. The Company warrants, acknowledges and agrees that no
events have been taken place and no circumstances exist at the date hereof which
would give the Company a basis to assert a defense, offset or counterclaim to
any claim of the Purchasers with respect to the Company’s obligations under the
Note Purchase Agreement as amended by this Amendment.

Section 5. Affirmation of Note Purchase Agreement, Further References. The
Purchasers and the Company each acknowledge and affirm that the Note Purchase
Agreement, as hereby amended, is hereby ratified and confirmed in all respects
and all terms, conditions and provisions of the Note Purchase Agreement, except
as amended by this Amendment, shall remain unmodified and in full force and
effect. All references in any document or instrument to the Note Purchase
Agreement are hereby amended and shall refer to the Note Purchase Agreement as
amended by this Amendment.

Section 6. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment, shall control with respect to the
specific subjects hereof and thereof.

Section 7. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

 

- 3 -



--------------------------------------------------------------------------------

Section 8. Successors. The Amendment Documents shall be binding upon the Company
and the Purchasers and their respective successors and assigns, and shall inure
to the benefit of the Company and the Purchasers and the successors and assigns
of the Purchasers.

Section 9. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 10. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

Section 11. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF.

[The remainder of this page is intentionally left blank.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

COMPANY:     TECSTAR AUTOMOTIVE GROUP, INC.       By:   /s/ Kenneth R. Lombardo
      Name:   Kenneth R. Lombardo       Its:   Secretary PURCHASERS:    
WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS L.P.       By:   /s/ Andrew J. Redleaf  
    Name:   Andrew J. Redleaf       Its:   CEO     WHITEBOX HEDGED HIGH YIELD
PARTNERS L.P.       By:   /s/ Andrew J. Redleaf       Name:   Andrew J. Redleaf
      Its:   CEO     PANDORA SELECT PARTNERS L.P.       By:   /s/ Andrew J.
Redleaf       Name:   Andrew J. Redleaf       Its:   CEO

 

S-1

[Signature Page to Second Amendment to NPA]



--------------------------------------------------------------------------------

WHITEBOX INTERMARKET PARTNERS L.P. By:   /s/ Andrew J. Redleaf Name:   Andrew J.
Redleaf Its:   CEO

 

S-2

[Signature Page to Second Amendment to NPA]